DETAILED ACTION
Claims 21-22, 24-30, 32-34, and 39-40 are amended. Claims 1-20 are cancelled. Claim 41 is new. Claims 21-41 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been 05/12/2021 has been entered.

Response to Amendment
Amendments to claim 21 are fully considered and are satisfactory to overcome the non-statutory double patenting rejections directed to the claims in the previous Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method disclosed in claim 41 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,204,122 B2 (hereinafter “reference patent”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the active functions implemented by executing the sets of instructions stored in the non-transitory machine readable medium disclosed in claim 1 of the reference patent anticipates the method disclosed in claim 41 and it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to realize that the tuple information management disclosed in claim 1 of the reference patent is a type of configuration information management as recited in claim 41.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 2015/0089032 A1; from IDS filed on 02/12/2019; hereinafter Agarwal) in view of Dukes et al. (US 9,252,972 B1; hereinafter Dukes).

With respect to claim 41, Agarwal teaches: A method for configuring a plurality of managed forwarding elements (MFEs) (see e.g. Agarwal, paragraph 51: “the network 102 is comprised of a plurality of network routing and forwarding devices, e.g., switches, routers, and the like”; and Fig. 1) to implement a logical forwarding element (LFE) (see e.g. Agarwal, paragraph 55: “virtual switch (vSwitch)”; paragraph 25: “rewriting in the edge switches may be implemented in the physical edge switches, and it may also be implemented in hypervisor virtual switches”; and paragraph 67: “a rewrite rule may be deployed in the edge switches to cause the destination address in the data packets transmitted and received to one of the actual destination address or the shadow MAC address. The edge switches themselves may be… virtual switches associated with the source and destination devices, such as a vSwitch”), the method comprising: 
at a local controller (see e.g. Agarwal, paragraph 24: “source edge switch”) executing on a first host computer (see e.g. Agarwal, paragraph 16: “switch hardware”) on which a first MFE executes (see e.g. Agarwal, paragraph 3: “forwarding plane of network devices, such as switches and routers--both physical and virtual (hypervisor based)”; paragraph 51: “network routing and forwarding devices, e.g., switches, routers”; and Fig. 3),
generating configuration data for configuring the first MFE to implement the LFE (see e.g. Agarwal, paragraph 24: “At the source edge switch, a MAC address rewrite is performed to rewrite the actual, or real, destination MAC address to replace it with a shadow MAC address”; paragraph 25: rewriting in the edge switches may be implemented in the physical edge switches, and it may also be implemented in hypervisor virtual switches”; and paragraph 55: “an edge switch associated with the source device to perform address rewriting to rewrite the destination address to the shadow MAC address. In one illustrative embodiment, at least one of the source edge switch or the destination edge switch may be a hypervisor virtual switch (vSwitch)”); 
generating a set of control messages relating to the generated configuration data (see e.g. Agarwal, paragraph 24: “At the source edge switch, a MAC address rewrite is performed”; paragraph 25: “rewriting in the edge switches may be implemented in the physical edge switches, and it may also be implemented in hypervisor virtual switches”; and paragraph 55: “an edge switch associated with the source device to perform address rewriting”); and 
a central controller (see e.g. Agarwal, Fig. 3: “Central Server 300”) to forward data to local controllers based on the set of control messages in order for the other local controllers on the other host computers to generate configuration data for configuring other MFEs executing on the other host computers (see e.g. Agarwal, paragraph 15: “switches in a data network to have matching rules to specify what direction to send an incoming packet… Software Defined Networking (SDN) architectures allow these matching rules to be computed and installed from a logically centralized controller”; paragraph 25: “the network controller sends an address rewrite command to the destination edge switch instructing the destination edge switch to rewrite the shadow MAC address to the destination device's actual, or real, MAC address… This rewriting in the edge switches may be implemented in the physical edge switches, and it may also be implemented in hypervisor virtual switches of the source and destination devices themselves”; paragraph 53: “The installation of the routing based on the shadow MAC address comprises the controller generating matching rules keyed to the shadow MAC address as the destination MAC address and pushing these matching rules out to the network infrastructure, hereafter referred to simply as the "switches"”; and paragraph 57: “network control application 310 utilizes controller 320 Application Programming Interfaces (APIs) to communicate with the controller 320 to effect the deployment of rules to the network infrastructure, e.g., switches, routers, etc.”), said configuration data generated by the other local controllers configuring the other MFEs to implement the LFE (see e.g. Agarwal, paragraph 25: “The destination edge switch maintains this rewrite rule in local storage and when a data packet is received whose header has the shadow MAC address, the switch rewrites the data packet header to replace the shadow MAC address with the actual MAC address of the destination. This rewriting in the edge switches may be implemented in the physical edge switches, and it may also be implemented in hypervisor virtual switches of the source and destination devices themselves”; and paragraph 53: “The installation of the routing based on the shadow MAC address comprises the controller generating matching rules keyed to the shadow MAC address as the destination MAC address and pushing these matching rules out to the network infrastructure, hereafter referred to simply as the "switches"”).
Agarwal does not but Dukes teaches:
sending the set of control messages to (see e.g. Dukes, column , lines : “a local policy engine within a control plane of GW 36 installs the policies within a data plane”; column , lines : “Policy server 37 provides a central point for policy distribution and control”; and Fig. 1: “GW 28”, “GW 36”, “Policy Server 37”)
Agarwal and Dukes are analogous art because they are in the same field of endeavor: managing communications within a software defined network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal with the teachings of Dukes. The motivation/suggestion would be to improve the network infrastructure administration capabilities of the central server 300.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the limitations “translating the generated second set of data tuples, into a set of control messages (i) that relate to the generated second set of data tuples and (ii) that are compatible with a message-based protocol specified for communicating with the central controller”, “sending the set of control messages to the central controller for the central controller to forward data to other local controllers on other host computers based on the set of control messages in order for the other local controllers on the other host computers to generate configuration data for configuring other MFEs executing on the other host computers to implement the LFE” recited in claim 21 and the other limitations recited therewith, claim 21, in its entirety, presents subject matter that is novel and non-obvious over the prior art.
Consequently, claim 21 is allowed. Claims 22-40 are also allowed due to their dependency on allowable independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 8,717,895 B2 by Koponen et al.
U.S. Patent No. 8,750,119 B2 by Lambeth et al.
U.S. Patent No. 10,069,646 B2 by Shen et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194